Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group II (claims 21-29) in the reply filed on 04/04/2022 is acknowledged. 
2. Claims 1, 3-16, and 21-34 are pending. Claims 21-34 are currently under consideration. Claims 1 and 3-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  

Information Disclosure Statement
3. The information disclosure statement filed on 04/04/2022 is considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
4. The drawings filed on 02/28/2022 are accepted by the examiner.  


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 21-34 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 21 recites “a checkpoint inhibitor”, “an FGFR3 inhibitor”, “an additional anti-cancer agent”, and “a gene signature”. Claim 26 recites “a PD1 inhibitor”. Claim 22 recites “an antagonistic FGFR3 antibody”. Claim 23 recites “wherein the antagonistic FGFR3 antibody comprises CDR-H1 comprising the amino acid sequence set forth in SEQ ID NO:1, CDR-H2 comprising the amino acid sequence set forth in SEQ ID NO:2, CDR-H3 comprising the amino acid sequence set forth in SEQ ID NO:3, and a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO:7”, whereas claim 24 recites “wherein the antagonistic FGFR3 antibody comprises CDR-L1 comprising the amino acid sequence set forth in SEQ ID NO:4, CDR-L2 comprising the amino acid sequence set forth in SEQ ID NO:5, CDR-L3 comprising the amino acid sequence set forth in SEQ ID NO:6, and a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO:8”. Claims 25 and 27-34 depend from claim 21, either directly or indirectly. The claims do not require that the PD1 inhibitor, the FGFR3 inhibitor, the antagonistic FGFR3 antibody, the additional anti-cancer agent, and a gene signature possess any conserved structure nor other disclosed distinguishing feature. Claims 23 and 24 do not require that the antibody possess a set of six intact CDRs in the heavy chain and light chain or a pair of heavy chain variable region and a light variable region. Thus, the claims are drawn to a genus of checkpoint inhibitors, FGFR3 inhibitors, PD1 inhibitors, antagonistic FGFR3 antibodies, anti-cancer agents, and gene signature without a defined structural feature. 
The specification discloses a checkpoint inhibitor such as a PD 1 inhibitor (see, e.g., paragraph [0004] on page 2). The specification states that a PD1 inhibitor refers to any molecule that inhibits the activity of PD1 either partially or completely (page 13, paragraph [0054]). PD1 inhibitors include antagonistic PD1 antibodies or fusion protein thereof, inactive forms of a PD1 ligand (e.g., truncated or otherwise mutated forms of PDL1 or PDL2), small molecules, siRNAs, and aptamers (page 13, paragraph [0055]).  The specification states that an FGFR3 inhibitor refers to any molecules that inhibits the activity of FGFR3 either partially or completely (page 9, paragraph [0035]) and that an antagonist antibody refers to an antibody that reduces, prevents, or otherwise inhibits interaction between a receptor and its cognate ligand by physically binding to the receptor or the cognate ligand at a binding site and/or an allosteric site on either molecule (page 9, paragraph [0036]).  The instant disclosure of a checkpoint inhibitor, PD1 inhibitors, FGFR3 inhibitors and antagonistic FGFR3 antibodies (see, e.g., paragraph 0004] on page 2) is insufficient to support the broad genus of molecules. In addition, the specification does not disclose additional anti-cancer agents that may be used together with a checkpoint inhibitor and an FGFR3 inhibitor or gene signatures that correlate with one or more cancer associated fibroblasts or for p53 expression as recited in claim 21. 
Furthermore, the prior art (see the references cited on page 28 of the specification) does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other encompassed molecules might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of molecules.  
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of checkpoint inhibitors, PD1 inhibitors, FGFR3 inhibitors, and antagonist FGFR3 antibodies, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of molecules and thus the instantly claimed method. 
7. Claims 21-34 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claims 21-34 are drawn to a method of treating a subject having cancer expressing wild-type FGFR3 in need thereof, the method comprising: (a) screening the subject for a gene signature that correlates with one or more cancer- associated fibroblasts or for p53 expression; (b) determining if the subject has the gene signature that correlates with the one or more cancer-associated fibroblasts or has p53 expression; (c) based on the determining of step (b) - (i) if the subject does not have the gene signature or p53 expression, administering a therapeutically effective amount of an FGFR3 inhibitor in combination with a therapeutically effective amount of a checkpoint inhibitor, and (ii) if the subject does have the gene signature or p53 expression, administering a therapeutically effective amount of an FGFR3 inhibitor in combination with a therapeutically effective amount of a checkpoint inhibitor and an additional anti-cancer agent. The claims are broad because they encompass a method of treating any types of cancer expressing wild-type FGFR3 by administering a combination of any FGFR3 inhibitor in combination with any checkpoint inhibitor, or any type of anti-cancer agents. The claims also encompass screening a subject for any gene signatures that correlate with one or more cancer- associated fibroblasts or for p53 expression.
The specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed method. The specification discloses gene expression profiling in wild type and mutant FGFR3 metastatic urothelial cancer treated with combination therapy with vofatamab and pembrolizumab (Example 1). The data indicate that luminal biology may sensitize subjects to combination treatment with vofatamab and pembrolizumab regardless of the presence or absence of mutFGFR3 (paragraph [0085]) on page 22). The specification also discloses a design for clinical evaluation of vofatamab monotherapy and combination therapy with pembrolizumab in subjects with mUC (Example 2). The specification states that lead-in vofatamab monotherapy induced upregulation of genes associated with inflammatory response and immune changes and immune pathway alterations in responders (FIG. 6). Clinical response correlated with molecular subgroups, and an increased response rate (6 of 8) was observed in the luminal subgroup (i.e., in subjects with tumors that were immunologically cold) (FIGS. 7-12), suggesting that combination therapy may be particularly effective for this subtype. The presence of cancer-associated fibroblasts (CAFs) appears to be a possible mechanism associated with lack of response. Patients with p53-like tumors appeared to respond poorly (FIG. 14; Page 26, paragraph [0094]). However, the specification does not show that a combination of any other checkpoint inhibitors and any other FGFR3 inhibitors is effective for treatment of wild type metastatic urothelial cancer or any other types of cancer expressing wild-type FGFR3; the specification does not disclose that a combination of a checkpoint inhibitor and an FGFR3 inhibitor together with an additional anti-cancer agent is effective for treatment of a subject having cancer expressing wild type FGFR3 if the subject has the gene signature or p53 expression; the specification does not disclose gene signatures that correlate with one or more cancer associated fibroblasts.
Vofatamab (B-701) is an antibody that targets fibroblast growth factor receptor 3 (FGFR3). Treatment with Vofatamab significantly extended survival of tumor bearing UM-UC-1 (which expresses wild-type FGFR3) xenograft mice when administered as single agent (US 20180222983 A1; in particular Example 1). Pembrolizumab is also known in the art to treat urothelial cancer (US 20190183972 A1). However, the prior art does not provide supporting evidence for the instantly claimed method. 
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention.    
  Due to the large quantity for experimentation necessary to make and use the instantly claimed method, the limited directions guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
9. Claims 21-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 is indefinite because the claim does not set forth how to determine if the subject has the gene signature that correlates with the one or more cancer-associated fibroblasts or has p53 expression. Moreover, the claim does not particularly point out what the gene signature is. Claims 22-34 are rejected as dependent claims from claim 21. 
10. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 23 recites the broad recitation “CDR-H1 comprising the amino acid sequence set forth in SEQ ID NO:1, CDR-H2 comprising the amino acid sequence set forth in SEQ ID NO:2, CDR-H3 comprising the amino acid sequence set forth in SEQ ID NO:3”, the claim also recites “a heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO:7”, which is the narrower statement of the range/limitation. Likewise, Claim 24 recites the broad recitation “CDR-L1 comprising the amino acid sequence set forth in SEQ ID NO:4, CDR-L2 comprising the amino acid sequence set forth in SEQ ID NO:5, CDR-L3 comprising the amino acid sequence set forth in SEQ ID NO:6”, the claim also recites “a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO:8”, which is the narrower statement of the range/limitation.

Conclusion
11. No claims are allowed.



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
May 16, 2022